              Case 6:20-cv-00239-RRS-CBW Document 1-1 Filed 02/21/20 Page 1 of 1 PageID #: 29
JS 44 (Rev. 06/17)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                         DEFENDANTS
Nationwide Agribuisness Insurance Company, a/s/o Michael Melancon                                       Hyster-Yale Group, Inc.

   (b) County of Residence of First Listed Plaintiff              State of Iowa                           County of Residence of First Listed Defendant               State of Delaware
                                 (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (If Known)
                                                                                                        Denman T. Mims, McCranie, Sistrunk, Anzelmo, Hardy, McDaniel &
James T. Busenlener, Lauren M. Davis, 101 Robert E. Lee Blvd., Ste.                                     Welch, LLC, 909 Poydras Street, Suite 1000, New Orleans, LA
401, New Orleans, LA 70124, (262) 673-7850                                                              70112, (504) 846-0946

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                         and One Box for Defendant)
       U.S. Government                      Federal Question                                                                   PTF       DEF                                            PTF      DEF
         Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State                          1   Incorporated or Principal Place
                                                                                                                                                      of Business In This State

       U.S. Government                      Diversity                                            Citizen of Another State                       2   Incorporated and Principal Place
                                                        Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                 Citizen or Subject of a                        3   Foreign Nation
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                         Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                             FORFEITURE/PENALTY                      BANKRUPTCY                        OTHER STATUTES
       Insurance                       PERSONAL INJURY                PERSONAL INJURY                   Drug Related Seizure               Appeal 28 USC 158                  False Claims Act
       Marine                             Airplane                       Personal Injury -              of Property 21 USC 881             Withdrawal                         Qui Tam (31 USC
       Miller Act                         Airplane Product               Product Liability              Other                              28 USC 157                         3729(a))
       Negotiable Instrument               Liability                     Health Care/                                                                                         State Reapportionment
       Recovery of Overpayment            Assault, Libel &              Pharmaceutical                                                 PROPERTY RIGHTS                        Antitrust
       & Enforcement of Judgment           Slander                      Personal Injury                                                   Copyrights                          Banks and Banking
       Medicare Act                       Federal Employers’            Product Liability                                                 Patent                              Commerce
       Recovery of Defaulted               Liability                     Asbestos Personal                                                Patent - Abbreviated                Deportation
       Student Loans                      Marine                         Injury Product                                                   New Drug Application                Racketeer Influenced and
       (Excludes Veterans)                Marine Product                 Liability                                                        Trademark                           Corrupt Organizations
       Recovery of Overpayment             Liability                 PERSONAL PROPERTY                        LABOR                    SOCIAL SECURITY                        Consumer Credit
       of Veteran’s Benefits              Motor Vehicle                  Other Fraud                    Fair Labor Standards              HIA (1395ff)                        Cable/Sat TV
       Stockholders’ Suits                Motor Vehicle                  Truth in Lending                Act                              Black Lung (923)                    Securities/Commodities/
       Other Contract                     Product Liability              Other Personal                 Labor/Management                  DIWC/DIWW (405(g))                  Exchange
       Contract Product Liability         Other Personal                Property Damage                  Relations                        SSID Title XVI                      Other Statutory Actions
       Franchise                          Injury                         Property Damage                Railway Labor Act                 RSI (405(g))                        Agricultural Acts
                                          Personal Injury -             Product Liability               Family and Medical                                                    Environmental Matters
                                          Medical Malpractice                                            Leave Act                                                            Freedom of Information
       REAL PROPERTY                    CIVIL RIGHTS                PRISONER PETITIONS                  Other Labor Litigation         FEDERAL TAX SUITS                      Act
       Land Condemnation                  Other Civil Rights         Habeas Corpus:                     Employee Retirement              Taxes (U.S. Plaintiff                Arbitration
       Foreclosure                        Voting                        Alien Detainee                  Income Security Act               or Defendant)                       Administrative Procedure
       Rent Lease & Ejectment             Employment                    Motions to Vacate                                                IRS—Third Party                      Act/Review or Appeal of
       Torts to Land                      Housing/                      Sentence                                                          26 USC 7609                         Agency Decision
       Tort Product Liability             Accommodations                General                                                                                               Constitutionality of
       All Other Real Property            Amer. w/Disabilities -        Death Penalty                   IMMIGRATION                                                           State Statutes
                                          Employment                 Other:                             Naturalization Application
                                          Amer. w/Disabilities -        Mandamus & Other                Other Immigration
                                          Other                         Civil Rights                    Actions
                                          Education                     Prison Condition
                                                                        Civil Detainee -
                                                                        Conditions of
                                                                        Confinement
V. ORIGIN (Place an “X” in One Box Only)
                                          from               3     Remanded from                              or           5 Transferred from      6 Multidistrict                     Multidistrict
                                 State Court                       Appellate Court               Reopened                    Another District          Litigation -                    Litigation -
                                                                                                                      (specify)                        Transfer                        Direct File
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         28 U.S.C. 1332
VI. CAUSE OF ACTION Brief description of cause:
                                         Personal Injury
VII. REQUESTED IN                                  IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                              UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:
      RELATED CASE(S)
                                           (See instructions):
     IF ANY                                                        JUDGE                                                               DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
02/21/2020                                                           /s/ Denman T. Mims
FOR OFFICE USE ONLY

  RECEIPT #                      AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
